Citation Nr: 0940641	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  94-34 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent from May 30, 2002, for a psychiatric disorder (to 
include depression and posttraumatic stress disorder (PTSD)).  

2.  Entitlement to an initial disability rating in excess of 
10 percent prior to May 30, 2002, for a  psychiatric disorder 
(to include depression and PTSD).  

3.  Entitlement to an initial disability rating in excess of 
10 percent prior to August 27, 2004, and in excess of 
50 percent from that date, for carpal tunnel syndrome of the 
right (dominant) wrist  

4.  Entitlement to an initial disability rating in excess of 
10 percent for carpal tunnel syndrome of the left wrist.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to 
February 1961.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, 
since August 1995.  

This appeal has previously been before the Board.  In a 
September 2006 decision, the Board remanded these issues for 
additional development and the Appeals Management Center, in 
Washington, D.C., has now returned the appeal for further 
Board review.  

After the October 2008 supplemental statement of the case 
(SSOC) was issued and the appeal was certified to the Board 
in January 2009, the Board received, in February 2009, a lay 
statement by the Veteran.  Generally, an appeal must be 
remanded to the RO when pertinent evidence is received within 
90 days after notice of certification unless: a waiver has 
been received; the Board grants the appeal in full; or the 
evidence is not pertinent to the issue on appeal.  38 C.F.R. 
§ 20.1304.  The statement is pertinent to the Veteran's two 
claims for higher initial disability ratings for carpal 
tunnel syndrome.  In the March 2009 post-remand brief of the 
appellant, the Veteran's representative waived the Veteran's 
right to have the RO initially consider that evidence.  See 
38 C.F.R. § 20.1304(a) and (c) (evidence received within 90 
days after notice of certification to the Board will not be 
remanded to the RO for initial consideration of the evidence 
if the Veteran has waived that procedural right).  But as 
discussed below, the appeal of those issues is being remanded 
to the RO for additional development, so notwithstanding the 
waiver, the RO will initially consider that evidence.  

The issues of entitlement to an initial disability rating in 
excess of 10 percent prior to August 27, 2004, and in excess 
of 50 percent from that date, for carpal tunnel syndrome of 
the right (dominant) wrist and of entitlement to an initial 
disability rating in excess of 10 percent for carpal tunnel 
syndrome of the left wrist are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  From May 30, 2002, the Veteran's psychiatric disorder 
manifests in: total occupational impairment; some, but not 
total social impairment; depression that at times was severe; 
sleep impairment; anxiety; loss of temper; mild memory loss; 
daily panic attacks; and suicidal ideation.  

2.  From May 30, 2002, the Veteran's psychiatric disorder 
does not manifest in: estrangement from family; virtual 
isolation from the community; impaired speech, impaired 
thought process; hallucinations; a danger to harming himself 
or others; spatial disorientation; periods of violence; 
obsessive behavior or rituals; profound retreat from mature 
behavior; poor hygiene; or the inability to adapt to 
stressful circumstances.  

3.  Prior to May 30, 2002, the Veteran's psychiatric disorder 
manifested in:  depression; anxiety; sleep impairment; mild 
memory impairment; and disturbances in mood.   

4.  Prior to May 30, 2002, the Veteran's psychiatric disorder 
did not manifest in: suspiciousness; panic attacks; impaired 
self-care; impaired speech; reduced reliability and 
productivity; poor motivation; flattened affect; impaired 
judgment; impaired abstract thinking; or impaired ability to 
adapt to stressful situations.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 
70 percent, and no higher, from May 30, 2002, for a 
psychiatric disorder (to include depression and posttraumatic 
stress disorder) have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.21, 4.130 and Diagnostic Codes 9405, 9411 (2009); 38 C.F.R. 
§ 4.132 and Diagnostic Codes 9405, 9411 (1993); 61 Fed. Reg. 
52700 (Oct. 8, 1996).  

2.  The criteria for an initial disability rating of 
30 percent, and no higher, prior to May 30, 2002, for a 
psychiatric disorder (to include depression and posttraumatic 
stress disorder) have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.21, 4.130 and Diagnostic Codes 9405, 9411 (2009); 38 C.F.R. 
§ 4.132 and Diagnostic Codes 9405, 9411 (1993); 61 Fed. Reg. 
52700 (Oct. 8, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial rating for a psychiatric disorder 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify various disabilities.  38 C.F.R., Part 4.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  See generally, 
38 C.F.R. §§ 4.1, 4.2.  

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  The RO 
established staged ratings for the period from May 30, 2002, 
and for the period prior to that date.  

Although, as discussed below, the Board is increasing the 
disability rating in each of those stages, the record shows 
that the Veteran's more severe symptoms were manifested 
beginning with the psychiatry progress note for the visit of 
May 30, 2002.  Having that date divide the two stages is 
fully supported by the evidence.  Compare Global Assessment 
Functioning (GAF) Scores prior to May 30, 2002 (60 x 3; 70 x 
2; and 75) with GAF scores on and after that date (50 x 7; 45 
x 10); compare December 2, 2001, KC-MHP Psychiatry Prog Note 
(Veteran has full and active family life, has maintained a 
positive outlook in face of serious physical disability, and 
needs no psychiatric medication at this time) with May 30, 
2002, visit recorded in June 8, 2002, KC- MHP Psychiatry Prog 
Note (Veteran is dealing with several serious situational 
issues including grief over brother's death, his son going 
through a divorce, medical difficulties with his prosthetic 
leg, and distressing weight gain).  No further stages are 
supported by the record because the criteria for ratings 
higher than those assigned by the Board in this decision are 
not met at any other time during the entire record. 

Originally, the Veteran sought service connection for PTSD 
and service connection for depression as secondary to his 
amputation disability.  In the July 1996 rating decision, the 
claim for PTSD was denied, but service connection was granted 
for adjustment disorder with depression and rated under 
Diagnostic Code 9405.  Later, a medical opinion was submitted 
in which the Veteran's diagnosis of PTSD was determined to be 
the same psychiatric condition as the adjustment disorder 
with depression.  Thus, in the February 2003 rating decision, 
the characterization of the Veteran's service-connected 
disability was changed to posttraumatic stress disorder 
(former DC 9405 adjustment disorder with depression) and it 
was rated under Diagnostic Code 9411.  For the sake of 
simplicity, the Board will refer to the Veteran's service 
connected disability as a psychiatric disorder.  

The current criteria for both Diagnostic Codes 9405 and 9411 
is found in the General Rating Formula for Mental Disorders 
(Mental Disorders Formula), published after Diagnostic Code 
9440 in 38 C.F.R. § 4.130 (2009).  But since the Veteran 
filed his claim on a date (in December 1993) that precedes 
the effective date (November 7, 1996) of an amendment to the 
regulations governing the evaluation of  mental disorders, 
the criteria that existed at that time is also applicable to 
the entire rating period.  61 Fed. Reg. 52700 (Oct. 8, 1996).  
Thus, the criteria found in the General Rating Formula for 
Psychoneurotic Disorders (Psychoneurotic Disorders Formula), 
published after Diagnostic Code 9411 in 38 C.F.R. § 4.132 
(1993), will also be applied here and the higher of the 
ratings determined under the separate criteria will be 
assigned.   

As noted above, the RO assigned staged ratings in this case.  
From May 30, 2002, the Veteran's psychiatric disorder 
disability is assigned a 50 percent rating and prior to that 
date, it is assigned a 10 percent rating.  In Section A, 
below, both versions of the rating criteria will be applied 
to the Veteran's symptoms for the period from May 30, 2002, 
to see if a rating higher than 50 percent is warranted.  
Similarly, in Section B, below, both versions of the rating 
criteria will be applied to the period prior May 30, 2002, to 
see if a rating higher than 10 percent is warranted.  
Extraschedular criteria and the Veteran's arguments will be 
addressed in Section C.  

A.  The period from May 30, 2002.  

There are two ratings higher than a 50 percent rating 
available under the rating criteria for both versions of the 
regulations.  Under the current version of the regulations, 
the Mental Disorders Formula provides that a 100 percent 
rating is assigned for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication;  persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.   38 C.F.R. § 4.130 (2009).   

That criteria does not describe the manifestations of the 
Veteran's psychiatric disorder from May 30, 2002.  The Mental 
Disorders Formula requires that there be both total 
occupational impairment and total social impairment in order 
to qualify for a 100 percent rating.  The psychiatrist 
monitoring his psychotropic medications provided an opinion 
that Veteran would not be able to work consistently or 
productively due to the emotional disturbances produced by 
the extreme trauma of losing his leg.  October 25, 2004, KC-
MHP Psychiatry Prog Note.  Although the record contains 
somewhat mixed evidence of that occupational impairment, the 
record is clear that the Veteran's disability did not 
manifest in total social impairment during the second rating 
stage.  

The Veteran's disability certainly manifested in social 
impairment. See July 21, 2002, KC-MHP Psychiatry Prog Note 
(Veteran has had difficulty in dealing with people); 
October 25, 2004,  KC-MHP Psychiatry Prog Note (in my opinion 
as treating physician, Veteran has trouble being around 
people; he has some emotional lability that interferes with 
relationships).  

But the Veteran continued to maintain some relationships with 
family and friends during the second rating stage.  
February 2007 C&P PTSD Exam (Veteran reports marital and 
family relationships are OK; he enjoys spending time with his 
grandchildren, including attending their sports/recreational 
activities and taking them boating); May 30, 2002, visit 
recorded in June 8, 2002, KC-MHP Psychiatry Prog Note 
(excellent support and help from wife); September 2003 
Statement by the Veteran (Veteran reports the hospitalization 
and death of a close friend and neighbor who was like a 
grandfather to him, as well as the efforts of the Veteran and 
his wife to help the neighbor's wife who depended on them, 
and the unexpected death of another person who was like a 
sister to them).  

That is not to say that there were not difficulties at times 
with his family.  September 2003 Statement by the Veteran 
(Veteran states sometimes he just feels like giving up on 
everyone, including his wife, his three sons and their 
families, and even his grandchildren); May 29, 2005, KC-MHP 
Psychiatry Prog Note (dealing with family and interpersonal 
concerns).  But however withdrawn he was from people at work 
and other acquaintances, there is no evidence in the record 
that he was estranged from any family member.  And while two 
of the three close friends he described died during the 
second rating period, the fact that he had such close friends 
during that time shows that his disability was not 
manifesting in total social impairment for the period from 
May 30, 2002.    

Moreover, none of the Mental Disorders Formula symptoms 
listed in the criteria for a 100 percent disability rating 
are established on this record for the second staged rating.  
As described in the February 2007 compensation and pension 
(C&P)  examination report, the Veteran's speech was normal 
and clear, his thought process was goal-directed and the 
content of his thoughts was without auditory or visual 
hallucinations or suicidal or homicidal ideation.  At most, 
he reported fleeting thoughts of suicide and sometimes 
thought about ways to harm himself.  But no examiner has ever 
found him to be in persistent danger of hurting himself or 
others, as required by the rating criteria.  The Veteran was 
able to perform the activities of daily living and he was 
oriented as to time, place, and person.  February 2007 C&P 
PTSD Exam.  

There was evidence of some memory loss.  February 2007 C&P 
PTSD Exam (Veteran reported he has a problem typing because 
he forgets what he wants to type).  But there was no evidence 
that the Veteran ever forgot his own name, his occupation, or 
the names of his close relatives.  Thus, while there is some 
evidence concerning the existence of two of these symptoms, 
the Veteran's disability does not manifest those symptoms to 
the degree required to establish a 100 percent rating.  No 
increased rating to 100 percent is warranted under the 
criteria of the Mental Disorders Formula.  38 C.F.R. § 4.130 
(2009).  

Nor does the evidence establish a 100 percent rating under 
the older version of the regulations.  Under the 
Psychoneurotic Formula, a 100 percent rating is assigned 
when:  the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community; there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality, with disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; and the 
Veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132 (1993).    

Here, as discussed above, the Veteran had some friendships 
with neighbors, and enjoyed his family, so he did not live in 
virtual isolation of the community.  Moreover, there are no 
indications of behavior that borders on gross repudiation of 
reality.  February 2007 C&P PTSD Exam (no auditory or visual 
hallucinations);  September 19, 2004, KC-MHP Psychiatry Prog 
Note (alert, talkative, cooperative; in stable psychiatric 
condition with medication for mood).  Of course, the record 
shows that the Veteran lost his temper at times.  February 
2007 C&P PTSD Exam (Veteran reported he becomes short-
tempered and curses at people when he becomes frustrated and 
as an example, he mentioned situations of parking at VA; the 
examiner found his impulse control to be OK).  And he 
sometimes dwelled on negative thoughts.  September 11, 2002, 
KC-MHP Psychiatry Prog Note (Veteran reports intrusive 
recollections of inservice accident ever since it happened; 
is concerned about possible left shoulder surgery as it will 
impact his ability to put on his prosthetic leg); 
September 2003 Statement by the Veteran (sometimes the 
Veteran feels all alone and like he has no one to talk to; he 
worries about falling and causing injuries that would make 
him dependent upon others).  But there is nothing in the 
record to show that he lost touch with reality.  

The Veteran had no obsessive thoughts or rituals. 
February 2007 C&P PTSD Exam.  There is no evidence of 
fantasy, confusion, or explosions of aggressive energy 
resulting in profound retreat from mature behavior.  And 
while there is some recent evidence that the Veteran 
experiences some panic attacks during week days, nothing 
shows that his panic constitutes a totally incapacitating 
psychoneurotic symptom.  To the contrary, while the Veteran 
at times sleeps all day without doing much, he also has times 
when he is very alert, talkative, and psychiatrically stable.    
Compare September 2003 Statement by the Veteran (sleeping 10 
to 12 hours each night and taking naps during the day; would 
sleep more if the Veteran didn't force himself out of bed); 
February 2007 C&P PTSD Exam (Veteran experiences daily 
depression and anxiety); with December 21, 2002, KC- MHP 
Psychiatry Prog Note (Veteran is in stable psychiatric 
condition with present antidepressant and sleep medication; 
coping adequately with longstanding and more recent medical 
concerns);  September 19, 2004, KC-MHP Psychiatry Prog Note 
(alert, talkative, cooperative; in stable psychiatric 
condition with medication for mood).  Thus, even though there 
is evidence of significant occupational impairment, the 
record does not establish totally incapacitating symptoms or 
virtual isolation in the community.  So, a disability rating 
of 100 percent is not warranted under the older version of 
the regulations either.  

The record contains mixed evidence as to whether a 70 percent 
rating for the second staged rating is warranted under the 
current version of the regulations.  Under the Mental 
Disorders Formula, a 70 percent rating is available for a 
disability that manifests in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130 (Mental Disorders Formula, 
criteria for 70 percent rating) (2009).  

During the second rating stage, there is ample evidence that 
the Veteran had an inability to establish and maintain many 
effective relationships.  And his depression is sometimes 
severe and he experiences it daily.  September 2003 Statement 
by the Veteran (Veteran states he feels depressed and would 
just as soon be left alone, which makes him more depressed); 
October 2004 C&P PTSD Exam (Veteran reported chronic 
depressed mood and irritability as well as chronic worry 
about his physical condition; he experiences increased 
feelings of loneliness and anxiety).  Recently, he has begun 
having panic attacks daily during the week, although the 
evidence does not show that they are near-continuous.  
September 2003 Statement by the Veteran (Veteran states he 
has been dealing with anxiety and panic attacks and that he 
has trouble breathing, which is very frightening); 
February 16, 2007, C&P PTSD Exam (Veteran experiences panic 
attacks more days than not during the week).  And he also has 
recently reported that he thinks about suicide.  
February 2007 C&P PTSD Exam (Veteran reported fleeting 
thoughts of suicide; he does sometimes think of ways to harm 
himself).  

But the record does not establish the other symptoms. The 
February 2007 C&P PTSD examination report shows that he has 
no obsessional rituals, let alone ones that interfere with 
routine activities, his speech was normal and clear, and he 
appears for examinations with good hygiene.  February 2007 
C&P PTSD Exam.  And as noted above, while the Veteran 
sometimes loses his temper, there is no evidence of violence 
in the record, let alone periods of violence.  The Veteran 
has never been found to be disoriented as to place.  

As for his ability to adapt to stressful circumstances, 
during the second rating stage, after the death of his 
brother, the divorce of his son, more surgery, and the loss 
of friends, he was able-with the help of medication to gain 
better control of his mood and help with his sleep-to reach 
some emotional stability.  July 30, 2005, KC-MHP Psychiatry 
Prog Note (in stable psychiatric condition with use of 
medication for mood and sleep; discussed efforts to maintain 
optimal functioning and adapt to medical needs); November 4, 
2007, KC-MHP Psychiatry Prog Note (not in acute psychiatric 
distress at this time); December 16, 2007, KC-MHP Psychiatry 
Prog Note (stable psychiatric condition); February 18, 2008, 
KC-MHP Psychiatry Prog Note (in stable psychiatric 
condition); May 18, 2008, KC-MHP Psychiatry Prog Note (not in 
acute psychiatric distress); June 21, 2008, KC-MHP Psychiatry 
Prog Note (stable psychiatric condition).  

But the symptoms recited in the criteria in the rating 
schedule for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.  And the rating criteria also 
provide guidance that if there is occupational and social 
impairment, with deficiencies in most of the areas of work, 
school, family relations, judgment, thinking, or mood, a 
70 percent rating is warranted.  
The Veteran's psychiatric disability does not manifest in 
deficiencies in school because the Veteran does not attend 
school.  As for the other five areas, the record shows that 
the Veteran has deficiencies in three of them.  There can be 
no doubt that there are deficiencies in the Veteran's mood, 
albeit at times it is better controlled.  And the 
psychiatrist who monitors his psychotropic medications 
determined both that painful, intrusive recollections of the 
inservice injury impair his thought processes and that the 
Veteran would not be able to work consistently or 
productively due to the emotional disturbances produced by 
the extreme trauma of losing his leg.  October 25, 2004,  
KC-MHP Psychiatry Prog Note.  There also appear to be some 
deficiencies in family relationships, although the record is 
not entirely clear what those deficiencies are.  May 29, 
2005, KC-MHP Psychiatry Prog Note (dealing with family and 
interpersonal concerns); August 17, 2008, KC-MHP Psychiatry 
Prog Note (discussed some emotional issues between him and 
members of his family).

Moreover, the Global Assessment Functioning (GAF) scores of 
45 and 50 consistently assigned to the Veteran's disability 
during this rating stage indicate that the Veteran's 
disability was severe rather than moderate.   The GAF score 
serves as a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), p. 32).   A GAF score of 51 - 60 is 
defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Ibid.  A GAF score of 41 - 50, however, is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Ibid. The 
examples in the description of a GAF score between 45 and 50 
is like the criteria found in a 70 percent disability rating.  

In evaluating a disability, especially with one of the more 
fully described grades of disability, it is not expected that 
all cases will show all the findings specified.  38 C.F.R. 
§ 4.21.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  And when there is 
an approximate balance of positive and negative evidence 
about a claim, reasonable doubt should be resolved in the 
claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3.  

The record shows that the Veteran's disability worsened from 
May 30, 2002.  While not every symptom in the criteria for a 
70 percent rating was manifested by the Veteran's psychiatric 
disorder at that time, the Veteran's disability picture more 
nearly approximates the criteria for a 70 percent rating, so 
an increased rating to 70 percent is warranted.  

Since the Board is granting an increase to 70 percent under 
the criteria of the Mental Disorders Formula, a discussion of 
the criteria for a 70 percent rating under the Psychoneurotic 
Disorders Formula is not necessary.  The only higher rating 
available would be a 100 percent rating.  In the first part 
of Section A, the Board discussed how the Veteran's 
psychiatric disorder did not manifest symptoms warranting a 
100 percent rating during the second rating period and since 
the evidence against assigning a 100 percent rating is much 
greater than that in favor, there is no reasonable doubt to 
resolve here.  A disability rating of 70 percent, and no 
higher, is granted for the psychiatric disorder for the 
period from May 30, 2002.  

B.  The period prior to May 30, 2002

The record shows that the Veteran's psychiatric disorder 
meets the Mental Disorders Formula criteria for a 30 percent 
rating during the first rating stage.  A 30 percent rating is 
assigned when the disability manifests in occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130 (2009).  

During the period prior to May 30, 2002, the Veteran 
experienced depression.  November 1995 Substantive Appeal by 
Veteran (I experienced daily anguish); May 1996 C&P PTSD Exam 
(Veteran reports he is depressed and will go back to 
counseling); May 1996 C&P PTSD Exam (periodically he gets 
depressed and cries; has mild mood swings).  He also was 
experiencing anxiety.  June 9, 1994 Mental Hygiene Clinic 
Progress Note (Diagnosis is mild anxiety); December 8, 1994 
Mental Health Clinic Progress Note (diagnosis is mild 
anxiety); March 8, 1999,  KC-MHP Psychiatry Prog Note (having 
more pronounced dysphoria and anxiety in past several weeks).  
Although the record is silent as to any suspiciousness or 
panic attacks during the first rating stage, there is 
evidence of chronic sleep impairment.  June 29, 1993 Mental 
Hygiene Clinic Progress Note (reports insomnia, mulls over 
his problems for hours rather than falling asleep); 
December 8, 1994 Mental Health Clinic Progress Note 
(diagnosis is insomnia); May 1996 C&P PTSD Exam (sleep 
pattern variable; sometimes middle sleep disturbance; bad 
dreams); March 8, 1999,  KC-MHP Psychiatry Prog Note (not 
sleeping well); April 22, 1999,  KC-MHP Psychiatry Prog Note 
(only psychiatric medication is sleeping aid; this is helping 
him get to sleep and stay asleep without much problem with 
carry-over sedation the next day).  

The evidence of mild memory loss is mixed.  June 1995 C&P 
Mental Disorders Exam (memory for recent and remote events 
intact, as evidenced by knowledge of news and historical 
events); May 1996 C&P PTSD Exam (memory is fair with some 
difficulty in concentration).   

As for the general description of a disability rated at 
30 percent, the Veteran was generally functioning 
satisfactorily during the first rating stage.  For the first 
few years, he was working full-time as a high school teacher.  
June 1995 C&P Mental Disorders Exam (Veteran is a high school 
teacher in driver education and industrial arts).  Even after 
he retired, he worked three days a week as an instructor 
until 1997.  May 1996 C&P PTSD Exam (although Veteran retired 
from teaching, he still teaches part-time, three days per 
week at the school); February 2007 C&P PTSD Exam (Veteran has 
been retired since 1997).  And he adjusted well to 
retirement.  January 7, 2000 KC-MHP Psychiatry Prog Note 
(Veteran and wife enjoying retirement).  His routine 
behavior, self-care, and conversation were always found to be 
normal.  June 1995 C&P Mental Disorders Exam (Veteran is able 
to attend to all his needs); May 1996 C&P PTSD Exam (neat, 
well-groomed appearance); June 1995 C&P Mental Disorders Exam 
(speech was logical and goal-directed); January 7, 2000 KC-
MHP Psychiatry Prog Note (clear and expressive speech).  

Although there is not much detail about occupational 
impairment during the first rating stage, the record shows 
there was some friction between the Veteran and his 
supervisors and peers while he was working.  June 29, 1993 
Mental Hygiene Clinic Progress Note (Veteran apparently does 
have a pattern of adversarial involvements with his employers 
and very possibly he experiences fallout from that); June 9, 
1994,  Mental Hygiene Clinic Progress Note (some friction 
with administrators and fellow teachers).  And while the 
Veteran had a good relationship with his family during the 
first rating stage, he had only a few other social 
relationships.  June 1995 C&P Mental Disorders Exam (Veteran 
has very little in the way of community activities; he does 
not attend church); May 1996 C&P PTSD Exam (has little social 
life and few close friends).   

Since the Veteran's disability picture is well-described by 
the Mental Disorders Formula criteria for a 30 percent 
rating, an increased rating for the period prior to May 30, 
2002, is warranted.  Thus, there is no need to discuss the 
criteria for a 30 percent rating under the Psychoneurotic 
Disorders Formula.  

But a rating higher than 30 percent is not warranted.  Under 
the Mental Disorders Formula, a 50 percent rating is assigned 
when the disability manifests in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty understanding complex 
commands; impairment of short-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130 (2009).  

The evidence does not establish that for the first rating 
stage, the Veteran's psychiatric disorder manifested in 
reduced reliability and productivity.  His sleep impairment 
sometimes made it difficult to work the next day.  June 29, 
1993 Mental Hygiene Clinic Progress Note (mulls over his 
problems for hours rather than falling asleep which impairs 
next day's performance).  And one examiner speculated that 
there was possibly some effect at work from his friction at 
the high school with the principal and some peers.  June 29, 
1993 Mental Hygiene Clinic Progress Note (Veteran apparently 
does have a pattern of adversarial involvements with his 
employers and very possibly he experiences fallout from 
that).  Yet, there is no evidence of disciplinary action 
against him or absences due to his psychiatric disability.  
Moreover, after he retired, the school hired him to teach as 
a part-time instructor.  May 1996 C&P PTSD Exam.  

And the Veteran's psychiatric disability manifested in only 
two of the symptoms listed in the schedular criteria.  He had 
some disturbances of mood during the first rating stage, 
although his motivation appears to have been very good. 
November 1995 Substantive Appeal by Veteran (I experienced 
daily anguish); May 1996 C&P PTSD Exam (Veteran reports he is 
depressed and will go back to counseling); May 1996 C&P PTSD 
Exam (periodically he gets depressed and cries; has mild mood 
swings); June 1995 C&P Mental Disorders Exam (diagnosis is 
major depressive disorder; Veteran has been a good fighter 
for his own rehabilitation); June 1995 C&P Mental Disorders 
Exam (Veteran strongly motivated to remain productive).  And 
the Veteran's friction at work and social impairment 
discussed above establish that he had difficulty in 
establishing and maintaining effective work and social 
relationships.  

But none of the other symptoms are established on this 
record.  His affect was appropriate and his speech was 
normal.  May 1996 C&P PTSD Exam (affect appropriate); May 30, 
2001, KC-MHP Psychiatry Prog Note (affect full, manner of 
interaction courteous, appropriate); June 29, 1993 Mental 
Hygiene Clinic Progress Note (very talkative, opens up very 
easily); June 1995 C&P Mental Disorders Exam (speech was 
logical and goal-directed); January 7, 2000, KC-MHP 
Psychiatry Prog Note (clear and expressive speech); May 18, 
1999,  KC-MHP Psychiatry Prog Note (speech clear and 
expressive).  The first evidence of panic attacks did not 
appear until September 2003, so that symptom was not 
manifested in the first rating stage.  And there is no 
evidence at all of difficulty in understanding complex 
commands.  The descriptions of his memory do not indicate 
that he could only retain highly-learned material or that he 
was forgetting to complete tasks and the Veteran was not 
complaining of memory problems at that time.  June 1995 C&P 
Mental Disorders Exam (memory for recent and remote events 
intact, as evidenced by knowledge of news and historical 
events); May 1996 C&P PTSD Exam (memory is fair with some 
difficulty in concentration).  And he manifested neither 
impaired judgment or impaired abstract thinking during the 
first rating stage.  June 29, 1993 Mental Hygiene Clinic 
Progress Note (no organic or cognitive impairment); 
December 8, 1994 Mental Health Clinic Progress Note 
(discusses personal and professional issues in a realistic, 
thoughtful way); June 1995 C&P Mental Disorders Exam 
(judgment intact); May 1996 C&P PTSD Exam (judgment good); 
May 18, 1999,  KC-MHP Psychiatry Prog Note (discusses issues 
of concern in a realistic way); May 1996 C&P PTSD Exam 
(insight good).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  During the first rating period, 
only two of the specific symptoms were present and the 
Veteran's disability did not fit the general description for 
a 50 percent rating.  Moreover, the Veteran's symptoms do 
squarely fit the criteria for a 30 percent rating.  Since his 
disability picture more nearly approximates a 30 percent 
rating, a further increase under the Mental Disorders Formula 
criteria is not warranted. 

The Veteran's disability picture for the first rating period 
does not fit the criteria for a 50 percent rating under the 
Psychoneurotic Disorders Formula either.  A 50 percent rating 
is assigned when the ability to establish or maintain 
effective or favorable relationship with people is 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
38 C.F.R. § 4.132 (1993).  The evidence for the period prior 
to May 30, 2002, simply does not reflect that degree of 
impairment.  

As noted above, the Veteran had some difficulty in 
maintaining favorable relationships with people because there 
was friction at work and he had little social life.  But the 
record does not establish that his ability was considerably 
impaired during the first stage because he was maintaining 
relationships prior to May 30, 2002.  He may have had some 
unspecified family issues during this time, but he was not 
estranged from any family members.  May 1996 C&P PTSD Exam 
(Veteran married for 38 years and denies any major marital or 
family problems); December 2, 2001, KC-MHP Psychiatry Prog 
Note (full and active family life, with mutually supportive 
marriage); December 1995 Opinion from VA Dr. O. (the Veteran 
had a number of serious family and work-related problems that 
developed during the time period I treated him, which despite 
a strong, positive outlook, he still had difficulty dealing 
with).  

The statement he submitted about the grief he felt at the 
death of friends indicates that during the first rating 
stage, he had at least three close friends.  September 2003 
Statement by the Veteran.  At that time, he and his wife were 
also helping a young woman, who appears to be a former 
student.  April 22, 1999, KC-MHP Psychiatry Prog Note 
(Veteran and wife have been helping 20 year old woman for a 
while).  Also, while the record shows that he championed the 
rights of students in a way that caused friction with others, 
he kept in touch with the school after retirement and he was 
hired to come back and work three days per week.  June 9, 
1994,  Mental Hygiene Clinic Progress Note (some friction 
with administrators and fellow teachers; Veteran seems 
sincere in his commitment to fairness for his students; maybe 
a bit over-involved with advocacy for their concerns); 
January 7, 2000, KC-MHP Psychiatry Prog Note (after 
retirement, Veteran keeps in touch with school); May 1996 C&P 
PTSD Exam (although Veteran retired from teaching, he still 
teaches part-time, three days per week at the school).  So, 
while he may have had some difficulty with relationships, the 
record does not show that during the first rating period his 
ability to maintain effective or favorable relationships was 
considerably impaired.  

Nor does the record establish considerable industrial 
impairment due to reduction in reliability, flexibility, or 
efficiency levels.  As noted above in discussing the 50 
percent criteria under the Mental Disorders Formula, the most 
the evidence establishes in this regard is that on occasion, 
the Veteran was less productive due to sleep impairment and 
that there was a possibility that his friction at work 
affected his job.  June 29, 1993 Mental Hygiene Clinic 
Progress Note (mulls over his problems for hours rather than 
falling asleep which impairs next day's performance); 
June 29, 1993 Mental Hygiene Clinic Progress Note (Veteran 
apparently does have a pattern of adversarial involvements 
with his employers and very possibly he experiences fallout 
from that). But given that the school hired him back after 
retirement and there is no detail about the degree to which 
his psychiatric disorder interfered with his job, the 
evidence in this record does not meet the criteria for a 
50 percent rating under the Psychoneurotic Disorders Formula.  

A higher disability rating is not warranted under either 
formula for evaluating mental disorders.  The criteria for a 
70 percent rating under the Mental Disorders Formula is set 
forth in Section A, above.  But the evidence does not 
establish that during the first rating stage there were 
deficiencies in most areas of the Veteran's life.  As noted 
in the above paragraphs, the friction that the Veteran 
experienced at work was not sufficiently serious to bar him 
from being hired after retirement.  Any whatever family 
problems he was discussing with his counselor, the record 
does not establish any estrangement with family members.  To 
the contrary, he appears to have had a good family life.  
December 2, 2001,  KC-MHP Psychiatry Prog Note (full and 
active family life, with mutually supportive marriage).   And 
as noted above in discussing the criteria for a 50 percent 
rating, his judgment and thinking were normal prior to 
May 30, 2002.  Indeed, the area of his life most impacted by 
the Veteran's psychiatric disorder was in his mood because he 
was depressed during this time.  

As for the specific symptoms to indicate deficiencies in most 
areas of his life, not one is established on this record.  
His speech and his appearance were normal. June 1995 C&P 
Mental Disorders Exam (speech was logical and goal-directed); 
January 7, 2000 KC-MHP Psychiatry Prog Note (clear and 
expressive speech); May 1996 C&P PTSD Exam (neat, well-
groomed appearance).  He had no suicidal ideation or panic 
attacks until the second rating stage. There is no evidence 
of obsessive behavior or spatial disorientation.  June 29, 
1993 Mental Hygiene Clinic Progress Note (behaviorally 
stable);  May 1996 C&P PTSD Exam (oriented as to time, place, 
and person).  While he sometimes lost his temper, there was 
no evidence of violence whatsoever.  May 1996 C&P PTSD Exam 
(temper is controlled, but occasionally he loses it).  His 
ability to adapt to stressful situations was not impaired.   
June 1995 C&P Mental Disorders Exam (Veteran has adapted to 
his disability, adjusted his lifestyle, and remains strongly 
motivated to remain productive);  January 7, 2000, KC-MHP 
Psychiatry Prog Note (Veteran and wife enjoying retirement).  
Indeed, when he was facing some difficulties with his 
prosthesis before an upcoming trip to Hawaii with prospects 
of a long flight and dealing with long walks in airports, he 
worried about those things, but he went on the trip to Hawaii 
and despite accessibility problems at some venues, he and his 
wife enjoyed the vacation.  March 8, 1999,  KC-MHP Psychiatry 
Prog Note.  

With respect to the inability to establish and maintain 
effective relationships, as discussed above, the Veteran may 
have had difficulty in that area, but he was able to do it.  
During this first rating stage, his depression existed, but 
there are no reports that it was affecting his ability to 
function independently.  June 29, 1993 Mental Hygiene Clinic 
Progress Note (he does not present typical depressive 
picture; for example he does not have lowered self-esteem 
helplessness, diminished interest or energy, trouble 
concentrating, etc.);  June 1995 C&P Mental Disorders Exam 
(diagnosis is major depressive disorder); November 1995 
Substantive Appeal by Veteran (I experienced daily anguish); 
May 1996 C&P PTSD Exam (Veteran reports he is depressed and 
will go back to counseling); May 1996 C&P PTSD Exam 
(periodically he gets depressed and cries; has mild mood 
swings); May 30, 2001, KC-MHP Psychiatry Prog Note (no 
serious depressive problems reported); April 27, 2000, KC-MHP 
Psychiatry Prog Note (mood not markedly depressed); 
January 7, 200, KC- MHP Psychiatry Prog Note (Veteran is 
doing well regarding mood); May 18, 1999, KC- MHP Psychiatry 
Prog Note (moderate depressive symptoms); April 22, 1999,  
KC-MHP Psychiatry Prog Note (decision not to prescribe anti-
depressant medications unless more definite depressive signs 
might occur); March 8, 1999,  KC-MHP Psychiatry Prog Note 
(Veteran reports he is depressed). 

With none of the symptoms manifested by the Veteran's 
psychiatric disability and his general disability picture not 
described by the general criteria for a 70 percent rating, no 
increased rating to 70 percent is warranted.  And since the 
Veteran did not have total social impairment or total 
occupational impairment, a 100 percent disability rating is 
also not warranted on this record under the Mental Disorders 
Formula criteria.  

Nor is a 70 percent or 100 percent rating warranted under the 
Psychoneurotic Disorders Formula criteria.  Under that 
criteria, a 70 percent rating is available when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired; and the 
psychoneurotic symptoms are of such severity and persistence 
that there is an inability to obtain or retain employment.  
38 C.F.R. § 4.132 (Psychoneurotic Formula, criteria for 
70 percent rating) (1993).  And the 100 percent criteria is 
set forth in Section A, above.  

But as discussed earlier in this section, the Veteran's 
ability to establish and maintain relationships during the 
first rating stage is not even considerably impaired, so it 
clearly is not severely impaired.  Nor was there an inability 
to obtain or retain employment during this time because the 
Veteran was employed and then obtained part-time employment 
with the same school.  Thus, a 70 percent rating is not 
warranted.  As for the 100 percent criteria, the Veteran was 
not virtually isolated from the community, demonstrably 
unable to obtain or retain employment, nor subject to any 
psychoneurotic symptoms that rendered him totally 
incapacitated.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  In evaluating the Veteran's disability during the 
first rating stage, there were times when the disability 
manifested  a symptom or two described in the criteria for a 
higher rating.  But as discussed with respect to each set of 
rating criteria, the evidence does not establish that the 
disability was severe enough to warrant a rating higher than 
the 30 percent rating granted herein.  When the evidence 
against the claim is much greater than that in favor, the 
reasonable doubt doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt rule 
inapplicable when the preponderance of the evidence is 
against the claim).  

 C.  Other considerations 

The Veteran does not qualify for extra-schedular 
consideration for his service-connected psychiatric 
disability.  In exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-
schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  But 
if the level of severity and symptomatology of the Veteran's 
service-connected disability is compared to the established 
criteria found in the rating schedule and the schedular 
rating is adequate, no extra schedular rating is warranted.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Here, the very 
symptoms that the Veteran complains about are the ones that 
are in the schedular criteria.  Thus, no extraschedular 
rating is warranted.  

The Veteran's representative essentially argued in the 
March 2009 post-remand brief that the rating prior to May 30, 
2002, should be increased to the next higher rating 
(30 percent) and that the rating from that date should be 
increased to the next higher rating (70 percent).  Since that 
is the relief provided in this decision, no further 
contentions of the Veteran and his representative will be 
addressed.  

II.  Duties to notify and to assist 

VA has certain duties to notify claimants concerning the 
information and evidence needed to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103 and 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159.  The Veteran's claim arises 
from his disagreement with the assignment of a disability 
rating following the grant of service connection.  Once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the Veteran by 
retrieving his claims folder, obtaining VA treatment records, 
and conducting C&P examinations.  There are no outstanding 
requests for assistance in this appeal.  VA fulfilled its 
duty to assist the Veteran in this appeal.  


ORDER

An initial disability rating of 70 percent, and no 
higher, from May 30, 2002, for a  psychiatric disorder (to 
include depression and posttraumatic stress disorder) is 
granted, subject to the criteria governing payment of 
monetary benefits.  
  
An initial disability rating of 30 percent, and no 
higher, prior to May 30, 2002, for a  psychiatric disorder 
(to include depression and posttraumatic stress disorder) is 
granted, subject to the criteria governing payment of 
monetary benefits.    


REMAND

The Veteran's carpal tunnel syndrome of the wrists has been 
evaluated under Diagnostic Code (DC) 8515, for paralysis of 
the median nerve.  38 C.F.R. § 4.124(a).  Paralysis is 
evaluated as either "complete" or some degree of 
"incomplete," either mild, moderate, or severe.  Notes to the 
rating schedule specify that "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve.

Under DC 8515, the criteria for rating a disability as 
complete paralysis are as follows: the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb at right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances.

The Veteran underwent a VA neurological examination in 
October 2004, but the examination report failed to disclose 
findings necessary to evaluate the disabilities pursuant to 
the rating criteria set forth in DC 8515.  The Board remanded 
the appeal for another examination that would explicitly 
address those rating criteria. Unfortunately, the 
October 2004 C&P examination report also does not include 
findings so as to evaluate the Veteran's disabilities under 
the schedular rating criteria.  

If remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board confers on the appellant, as a matter of 
law, a right to compliance with the remand instructions).  
Since the development sought by the Board in this case has 
not been properly completed, another remand is now required.  
38 C.F.R. § 19.9 (if any action is essential for a proper 
appellate decision, a Veterans Law Judge shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken).  

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for the Veteran to 
be scheduled for a VA neurological 
examination to determine the current 
severity of his service-connected bilateral 
carpal tunnel syndrome.  The claims file 
and a separate copy of this remand must be 
provided to the examiner for review, the 
receipt of which should be acknowledged in 
the examination report.

The examination should include all tests 
and studies deemed necessary by the 
examiner to assess the level of service-
connected disability.  The examiner should 
report all subjective complaints and 
physical findings associated with the 
Veteran's right and left carpal tunnel 
syndrome, as opposed to his service-
connected arthritis of the hands.

The examiner should specifically discuss 
whether physical examination reveals any 
evidence of the following 
symptoms/manifestations in either hand, and 
if present, to what degree: the hand 
inclined to the ulnar side, the index and 
middle fingers more extended than normally, 
considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of 
the hand (ape hand); pronation incomplete 
and defective, absence of flexion of index 
finger and feeble flexion of middle finger, 
cannot make a fist, index and middle 
fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and 
abduction of the thumb at right angles to 
palm; flexion of wrist weakened; pain with 
trophic disturbances.

2.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


